Action in ejectment to recover land bordering on Long Island sound, at Sands Point, in the town of North Hempstead. Without objection, the case was submitted to the jury on special questions, the second of which was: Had the defendants or their predecessor been in adverse possession of the land in dispute for at least twenty years prior to April 18, 1931? and the third: Was it the intention of the parties at the time of the settlement and discontinuance of a prior ejectment action by the town against Wesley Harper that the town would recognize defendants herein as the owners of the land in dispute? The jury answered both questions in the affirmative and a general verdict in favor of the defendants was directed on the special verdict, and the judglnent appealed from entered. Judgment and order denying motion for a new trial unanimously affirmed, with costs. No opinion. Appeal from order of December 11, 1933, dismissed. There is no such order in the record. Present — Lazansky, P. J., Young, Hagarty, Carswell and Johnston, JJ.